DETAILED ACTION
Claims 20 and 22-25 were rejected in Office Action mailed on 06/06/2022.
Applicant filed a response, amended claims 20 and 22-25, and added claims 26-40 on 08/24/2022.
Claims 20 and 22-40 are pending, and claims 26-40 are withdrawn.
Claims 20 and 22-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Given that the newly added claims 26-40 are drawn to previously withdrawn claims 1-4, 7-17, as set forth in response received on 05/10/2022. Therefore, it is clear that the newly added claims 26-40 would remain withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 22-25 are rejected under 35 U.S.C. 103 over Gane et al., EP 3275537 A1 (published on Jan. 31st, 2018) (Gane).
Regarding claim 20, Gane discloses a surface-reacted calcium carbonate (i.e., SRCC) comprising ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) (Gane, [0016]); wherein the surface-reacted calcium carbonate is a reaction product of ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) treated with CO2 and one or more H3O+ ion donors, wherein the CO2 is formed in situ by the H3O+ ion donors treatment; additionally or alternatively, CO2 may be supplied from an external source; because of the reaction of GNCC or PCC with CO2 and one or more H3O+ ion donors, SRCC comprises ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC), and at least one water-insoluble calcium salt other than calcium carbonate resulting from the foregoing reaction (Gane, [0017]).

Furthermore, while there is no disclosure that the surface-reacted calcium carbonate is an transesterification catalyst as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an transesterification catalyst, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Gane further discloses, wherein the method further comprises step (e) of thermally treating the mixture of step (c) or the concentrated mixture of step (d) at a temperature of below 400 °C; the term "heating" is not limiting the process according to the present invention to a process, wherein the temperature of the mixture is adjusted actively to the defined temperature range by addition of energy through an external heat source; it is believed that the thermal treatment carried out in step (e) may further improve the performance of the catalyst system. For example, further improvements may be observed with regard to the catalytic activity, turnover rates or product yields. Yet further improvements may be observed, for example, with regard to the recovery of the inventive catalyst system and the recycling in a second or further catalytic cycle (Gane, [0169]-[0171]).
It therefore would have been obvious to a person of ordinary skill in the art to conduct heating on the surface-reacted calcium carbonate (i.e., to obtain a partially or fully calcined surface-reacted calcium carbonate) when used as an transesterification catalyst, in order to further improve the performance of the catalyst, and thereby arrive at the claimed invention.


Regarding claims 22-23, as applied to claim 20, Gane further discloses according to another embodiment, the surface-reacted calcium carbonate has a d50(vol) in the range of from 1 to 75 µm, preferably from 2 to 50 µm, more preferably from 3 to 40 µm, even more preferably from 4 to 30 µm and most preferably from 5 to 15 µm; a d98(vol) in the range of from 2 to 150 µm, preferably from 4 to 100 µm, more preferably from 6 to 80 µm, even more preferably from 8 to 60 µm and most preferably from 10 to 30 µm (Gane, [0043]).

Regarding claims 24-25, as applied to claim 20, Gane further discloses according to another embodiment, the surface-reacted calcium carbonate has a specific surface area in the range of from 27 to 180 m2/g, preferably from 25 to 160 m2/g and more preferably from 30 to 150 m2/g, measured using nitrogen and the BET method according to ISO 9277:2010 (Gane, [0043]); in preferred embodiment, the surface-reacted calcium carbonate may have a specific surface area of from 75 to 100 m2/g, measured using nitrogen and the BET method according to ISO 9277:2010 (Gane, [0105]).


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn.

In response to the amended claim 1, which recites, “A transesterification catalyst consisting of partially or fully…”. It is noted that the referenced teaching from Gane would not anticipate/meet the present claims. Therefore, the previous 35 U.S.C. 102 rejections over Gane are withdrawn from the record. However, the amendments necessitate a new set of rejections over Gane as set forth above.

Applicant primarily argues:
“Claim 20 has been amended to clarify that it is the "calcined surface-reacted calcium carbonate" that is the transesterification catalyst. Gane et al., on the other hand, discloses a catalyst system that includes a transition metal compound on a solid catalyst carrier: in Gane et al., the "surface-reacted calcium carbonate" is merely the carrier, while the transition metal is the catalyst (see, for instance, paragraph [0017]). Claim 20, however, does not recite a transition metal-the calcined surface-reacted calcium carbonate itself is the catalyst. The claims have been amended to recite that the catalyst is the surface-reacted calcium carbonate and that no transition metal is present, therefore, Gane et al. does not anticipate the claims. Claims 22-25 are dependent upon claim 20 and are thus likewise not anticipated.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Gane discloses a surface-reacted calcium carbonate (i.e., SRCC) comprising ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) (Gane, [0016]); wherein the surface-reacted calcium carbonate is a reaction product of ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) treated with CO2 and one or more H3O+ ion donors, wherein the CO2 is formed in situ by the H3O+ ion donors treatment; additionally or alternatively, CO2 may be supplied from an external source; because of the reaction of GNCC or PCC with CO2 and one or more H3O+ ion donors, SRCC comprises ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) (Gane, [0017]). 

Secondly, while Gane discloses a catalyst system comprising a transition metal compound on a solid carrier (i.e., the surface-reacted calcium carbonate), Gane also discloses the solid carrier (i.e., the surface-reacted calcium carbonate), as a separate component without the transition metal, as set forth above.

Thirdly, given that Gane discloses wherein the method further comprises step (e) of thermally treating the mixture of step (c) or the concentrated mixture of step (d) at a temperature of below 400 °C; the term "heating" is not limiting the process according to the present invention to a process, wherein the temperature of the mixture is adjusted actively to the defined temperature range by addition of energy through an external heat source; it is believed that the thermal treatment carried out in step (e) may further improve the performance of the catalyst system. For example, further improvements may be observed with regard to the catalytic activity, turnover rates or product yields. Yet further improvements may be observed, for example, with regard to the recovery of the inventive catalyst system and the recycling in a second or further catalytic cycle (Gane, [0169]-[0171]).
It therefore would have been obvious to a person of ordinary skill in the art to conduct heating on the surface-reacted calcium carbonate (i.e., to obtain a partially or fully calcined surface-reacted calcium carbonate) when used as an transesterification catalyst, in order to further improve the performance of the catalyst, and thereby arrive at the claimed invention, as set forth above in page 9, absent evidence to the contrary.


Applicant further argues:
“In this case, the preamble "breathes life" into the meaning of the claim. The claims of Gane et al. require a transition metal compound as a catalyst to perform C-C cross coupling and glycerol hydrogenolysis reactions, yet this transition metal is not present in amended claim 20, which recites a calcined surface-reacted calcium carbonate as a transesterification catalyst. Thus, the structures are not identical, nor does Gane et al. disclose transesterification.
…
Amended claim 20 does result in a structural difference as compared to Gane et al., given that no transition metal is present, as required in Gane et al.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, while Gane discloses a catalyst system comprising a transition metal compound on a solid carrier (i.e., the surface-reacted calcium carbonate), Gane also discloses the solid carrier (i.e., the surface-reacted calcium carbonate), as a separate component without the transition metal, as set forth above in item 10.

Secondly, while there is no disclosure that the surface-reacted calcium carbonate is an transesterification catalyst as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an transesterification catalyst, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Thirdly, given that Gane teaches a surface-reacted calcium carbonate (i.e., SRCC) comprising ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) (Gane, [0016]); wherein the surface-reacted calcium carbonate is a reaction product of ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) treated with CO2 and one or more H3O+ ion donors, wherein the CO2 is formed in situ by the H3O+ ion donors treatment; additionally or alternatively, CO2 may be supplied from an external source; because of the reaction of GNCC or PCC with CO2 and one or more H3O+ ion donors, SRCC comprises ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC), and at least one water-insoluble calcium salt other than calcium carbonate resulting from the foregoing reaction (Gane, [0017]); and it would have been obvious to a person of ordinary skill in the art to conduct heating on the surface-reacted calcium carbonate (i.e., to obtain a partially or fully calcined surface-reacted calcium carbonate) when used as an transesterification catalyst, therefore, Gane meets the claimed structure requirement.

Applicant further argues:
“Finally, there is no teaching or motivation for the person of skill to remove the transition metal from Gane et al. due to the necessity of the transition metal for Gane's C-C cross coupling and glycerol hydrogenolysis reactions.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
While Gane discloses a catalyst system comprising a transition metal compound on a solid carrier (i.e., the surface-reacted calcium carbonate), Gane also discloses the solid carrier (i.e., the surface-reacted calcium carbonate), as a separate component without the transition metal, as set forth above in item 10.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732